DETAILED ACTION
This Office Action is in response to Applicant’s application, 16/764,239 filed on May 14, 2020 in which claims 1 to 20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings submitted on May 14, 2020 have been reviewed and accepted by the Examiner.
Information Disclosure Statement
The Information Disclosure Statement (IDS), filed on September 16, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosed therein has been considered by the Examiner.
Notation
References to patents will be in the form of [C:L] where C is the column number and L is the line number.  References to pre-grant patent publications will be to the paragraph number in the form of [xxxx].
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 8 which recites ‘the first through hole’, there is insufficient antecedent basis for this subject matter.
Regarding claim 16 which recites ‘the first through hole’, there is insufficient antecedent basis for this subject matter.
Claims 17-18 depend upon claim 16 and are likewise defective.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2020/0161582 (Choi).
    PNG
    media_image1.png
    588
    796
    media_image1.png
    Greyscale

Regarding claim 1, Choi discloses at Figure 20 an organic light-emitting diode (OLED) display panel, 1 [0036] / 10 [0062], comprising 
a display area, DA [0056], 
a through hole area, OA [0057], configured to correspond an electronic component 20 [0069], and 
a non-display area, NDA1 [0074], provided between the display area, DA, and the through hole area, OA as shown, the OLED display panel comprising: 
a base plate, 100 [0074, 99], comprises a first flexible layer, 101 [0131], a moisture barrier layer, 102 [0132], and a second flexible layer, 103 [0131], sequentially stacked, as shown; 
a driving circuit layer, PC [0129], provided on the second flexible layer, as shown; 
a light-emitting functional layer, 222/222b [0102-104], provided on the driving circuit layer, as shown; 
an encapsulation layer, 300 [0109]; and 
a blocking member, 510/520 [0155], provided in the non-display area, as shown, and located between the second flexible layer and the encapsulation layer, as shown, wherein the light-emitting functional layer is disconnected by the blocking member, as shown.
Regarding claim 9 and referring the discussion above, Choi discloses an organic light-emitting diode (OLED) display device, 1 [0056] / 10 [0062], comprising a display area, DA [0056], a through hole area, OA [0057], configured to correspond an electronic component, 20 [0069], and a non-display area, NDA1 [0074], provided between the display area and the through hole area, as shown, the OLED display device comprising: a base plate, 100 [0074, 0099], comprises a first flexible layer, 101 [0131], a moisture barrier layer, 102 [0132], and a second flexible layer, 103 [0131], sequentially stacked, .
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Choi and U.S. 2019/0355799 (Jeong).
Regarding claim 19 and referring to the discussion above Choi discloses a manufacturing method of an organic light-emitting diode (OLED) display panel, 1 [0036] / 10 [0062], comprising steps of; sequentially forming a first organic flexible layer, 101 p0131], a moisture barrier layer, 102 [0132], and a second organic flexible layer, 103 [0131], stacked as shown; forming a blocking member, 510/520 [0155], in a non-display area, NDA1 [0074], and forming a driving circuit layer, PC [0129], on the second organic flexible layer, as shown, wherein the driving circuit layer is disconnected at the blocking member, as shown; evaporating, [0105], a light-emitting functional layer, 222/222b [0102-104], on the driving circuit layer, as shown, wherein the light-emitting functional layer is disconnected at the blocking member, as shown; and depositing an encapsulation layer, 300 [0109], on the light-emitting functional layer, as shown.
Choi does not explicitly teach providing a substrate; sequentially forming a first organic flexible layer a moisture barrier layer and a second organic flexible layer stacked on the substrate.
Jeong is directed to methods of making flexible substrates.  At [0061] and Figure 
Taken as a whole, the prior art is directed to OLED devices with providing a sequentially formed first organic flexible layer, moisture barrier layer and second organic flexible layer.  Jeong teaches that forming this layers is facilitated by providing a substrate on which they are formed.
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to configure the method of claim 19 comprising providing a substrate; sequentially forming a first organic flexible layer a moisture barrier layer and a second organic flexible layer stacked on the substrate, as taught by Jeong because Jeong teaches this is a useful process to form a stack of a first organic flexible layer a moisture barrier layer and a second organic flexible layer and because the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 416 and because to modify the order of the steps because selection of any order of performing process steps is prima facie obvious in the absence of a new or unexpected result.  In re Gibson, 39 F.2d 975, (CCPA 1930).(2007) and because
Allowable Subject Matter
Claims 2-7, 10-15 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joe Schoenholtz whose telephone number is (571)270-5475. The examiner can normally be reached M-Thur 7 AM to 7 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ms. Yara Green can be reached on (571) 272-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.E. Schoenholtz/Primary Examiner, Art Unit 2893